UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1078


SANTOS THAPA-MAGAR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 4, 2009              Decided:   October 7, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Visuvanathan   Rudrakumaran,    LAW   OFFICE    OF   VISUVANATHAN
RUDRAKUMARAN, New York, New York, for Petitioner.      Tony West,
Assistant Attorney General, Carol Federighi, Senior Litigation
Counsel, Jem C. Sponzo, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Santos   Thapa-Magar,        a     native    and    citizen    of    Nepal,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing        his    appeal    from    the     immigration

judge’s order denying his applications for asylum, withholding

of removal, and withholding under the Convention Against Torture

(“CAT”).        Thapa-Magar claims the Board and the immigration judge

erred in finding that he failed to prove that he was persecuted

or that he had a well-founded fear of persecution because of

either the imputation of his family’s political opinion to him

or of his membership in his family, a particular social group.

He   further      claims   that     he   established         entitlement       to    relief

under     the    CAT.      In   addition,          Thapa-Magar       claims    that     the

immigration       judge    denied    him      due    process       during   the     hearing

before the immigration judge.                We deny the petition for review.

             The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                              8 U.S.C.

§ 1158(b) (2006).          It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or   a   well-founded       fear    of       persecution      on    account     of    race,

religion, nationality, membership in a particular social group,

or   political      opinion[.]”          8    U.S.C.    §    1101(a)(42)(A)         (2006).

“Persecution        involves      the    infliction          or    threat     of     death,

torture, or injury to one’s person or freedom, on account of one

                                              2
of the enumerated grounds . . . .”                              Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (quoting Kondakova v. Ashcroft, 383

F.3d   792,       797   (8th           Cir.    2004),      cert.   denied,       543   U.S.   1053

(2005)).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);      see    8    C.F.R.          §     1208.13(a)      (2009),     and    can    establish

refugee status based on past persecution in his native country

on   account       of    a       protected        ground,      8   C.F.R.    §    1208.13(b)(1)

(2009).      Regardless of past persecution, an alien can establish

a well-founded fear of future persecution on a protected ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).                                        The

well-founded fear standard contains both a subjective and an

objective component.                   “The objective element requires a showing

of specific, concrete facts that would lead a reasonable person

in   like    circumstances               to    fear       persecution.”         Id.    at   187-88.

“The subjective component can be met through the presentation of

candid, credible, and sincere testimony demonstrating a genuine

fear of persecution. . . . [It] [must have] some basis in the

reality of the circumstances and [be] validated with specific,

concrete      facts          .     .     .     and    it     cannot   be    mere       irrational

apprehension[.]”                 Li, 405 F.3d at 176 (internal quotation marks

and citations omitted; second and third alteration in original).



                                                      3
             A    determination          regarding         eligibility      for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                        Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                        Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation       of     the    INA     and       any    attendant       regulations[.]”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                     This

court   will      reverse    the        Board       only   if     “the    evidence    .   .    .

presented was so compelling that no reasonable factfinder could

fail    to   find    the     requisite          fear       of    persecution.”        Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

             On this record, the evidence was not so compelling

that no reasonable factfinder would fail to find the requisite

fear of persecution.              Moreover, Thapa-Magar has not shown that

it is more likely than not that he will be tortured when he

returns      to    Nepal.         See     8     C.F.R.       §    1208.16(c)(2)      (2009).

Finally,      Thapa-Magar         was     not       denied       due     process   when     the

immigration judge sustained an objection to a question on the

ground that it was asked and answered.



                                                4
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             PETITION DENIED




                                      5